DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:  
In ¶0052 and ¶0072 term ρl should be defined/described as e.g., density of liquid under the given equations.
Appropriate correction is required.



Claim Objections
Claims 1-14 are objected to because of the following informalities:

 Regarding claim 1:
Claim line 1: “the density” should read as “a density”
Claim line 4: “the mass” should read as “a mass”
Claim line 10: “change in mass” should read as “change in the mass”
Claim line 11:” change in pressure” should read as “change in the pressure”

Regarding claim 4:
Claim line 1: “the cross-section” should read as “a cross-section”

Regarding claim 5:
Claim line 1: “the cross-section of said control volume” should read as “a cross-section of said control volume”

Regarding claim 6:
Claim line 1: “measure density” should read as “measure a density”
Claim line 3: “comprising” should read as “comprising:”
Claim line 6: “the mass” should read as “a mass”

Regarding claim 7:
Claim line 1, “claim 1” should read as “claim 6”.

Remaining claims are objected at least based on their dependencies to an objected claim.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 14
 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 9 and 14, term ”the non-insertion period” is defined as the time elapsed between the detection of at least one of said weight change and said height change, but first, there is no antecedent basis for this time period and the time elapsed. Second, it is not clear which non-insertion period is claimed: the non-insertion period is relevant to the time period before inserting additional sample or it is the time period after measuring the first sample weight change/height change and before inserting the additional sample. Furthermore, it is not clear what it means by the time elapsed between at least one of said weight change and height change? Does it mean a time between detection of weight change and height change? Or it means between weight or height change and what? Also,  it is not clear, in claim lines 5-6, what is meant by “said change in said mass and said change in said height calculated exclusively in said additional measurement step” which change and height are claimed? and what is the meaning of exclusively? How exclusively is limiting the claim? Same issue with claim lines 9-10 and it is not clear what it means by “said change in said mass and said change in said height calculated exclusively in said measurement step and in said additional measurement step.”, rendering the claim indefinite. For the clarity, applicant is recommended to amending clams for example using a first weight/height change for the sample’s detection of weight and height change and a second weight/height change for the additional sample’s weight/height change. Claim 14 is rejected for a similar reason. Claims 9 and 14 are so unclear that a precise comparison with the prior art was not possible.


Remaining Claims are rejected at least because of their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over
US20020162383A1: (Regimand) in view of GB 2043902 A: (Wohrl).

Regarding independent claim 1

	Regimand in Fig.5 discloses a densimeter (200) suitable to measure the density of a sample (10) comprising
a tank (210) defining a storage volume (volume of body 210);
a liquid (30- water ¶0073) partially filling said storage volume (210);
a scale (269) suitable to measure the mass of said tank (210);
a level indicator (211-¶0070) partially immersed in said liquid (30) 
a control unit (275) suitable to determine the density of said sample (10) in said liquid (30) based on a change in mass (at least steps 120-132 of fig.3 or ¶0014- steps f and h) of said tank (210) measured by said scale (269) and the volume (at least ¶0073 ¶0075 - Equations and 4 and 2) of said sample (10).

Regimand fails to:

Explicitly disclose a level indicator integral with said tank so as to remain stationary upon introduction of said sample
Disclose a measuring element suitable to detect a pressure variation on said level indicator upon introduction of said sample and measured based on said change in pressure on said level indicator
.
Regarding limitation 1:


The Examiner notes that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B).

In the present case, only ordinary skill in the art is required to form a level indicator integral with said tank so as to remain stationary upon introduction of said sample. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a level indicator integral with said tank so as to remain stationary upon introduction of said sample and forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art for the advantages of this modifications including eliminating sources of error of unstable tool and therefore improving the accuracy of level measurements.

Regarding limitation 2:


Wohrl in Fig.1 teaches a measuring element (26) suitable to detect a pressure variation (at least Abstract- measuring vertical force that is proportional with pressure liquid variations on body 28 and rod 27 and page 3 line 10) on said level indicator (26) upon introduction of said sample (28).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Wohrl’s measuring element suitable to detect a pressure variation on Regimand’s level indicator upon introduction of said sample. One of ordinary skill in the art would know the buoyancy force applied to a sampled immersed in liquids is directly related to the liquid displacement used for densitometers so measuring the variation of pressure from liquid (buoyancy force) obviously improve the measurement of the results.

Regarding claim 2 which depends on claim 1,

Regimand further discloses said liquid (water-30) has a density of less than 2 g/cm3 (water is liquid used in Regimand- e.g., ¶0073).

 Regarding claim 3 which depends on claim 1,

Regimand further discloses said liquid (water-30) has a viscosity of less than 10000 cP (e.g., ¶0073 and knowing this fact that Cp of water is less than 10000Cp).

 Regarding claim 4 which depends on claim 1,

Regimand fails to explicitly disclose wherein the ratio between the cross-section of said level indicator (211) and the cross-section of said storage volume (210)  is substantially greater than 1/20.
Obviously Regimand teaches the cross-section of said level indicator (211) is much less than the cross-section of said storage volume (210).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ratio between the cross-section of said level indicator (211) and the cross-section of said storage volume (210)  is substantially greater than 1/20. Though Regimand is silent as to the exact values or ranges, the finding of specific values or ranges is merely routine optimization within prior art conditions or through routine experimentation (MPEP 2144.05).

Regarding claim 5 which depends on claim 1,

 Regimand discloses wherein the cross-section of said level indicator and the cross-section of said storage volume are substantially constant (Obviously Regimand teaches the cross-section of said level indicator (211) and the cross-section of said storage volume (210) and inherently they are constant as otherwise add an intentional error to the results, for example Wohrl in page 3 L.57-59).

Regarding independent claim 6

Regimand discloses a measurement method using a densimeter to measure density of a sample; said densimeter comprising
a tank (fig.5 210) defining a storage volume;
a liquid (water-30: ¶0073) partially filling said storage volume;
a scale (269) suitable to measure the mass of said tank (210);
a level indicator (211) partially immersed in said liquid;
a control unit (275) suitable to determine the density of a sample (10) in said liquid (30)
said measurement method (fig.3) comprising
an immersion step (at least fig.3 step 130) comprising immersing said sample (10) in said liquid (30);
a measurement step (measuring steps e.g.,) 
a calculation step wherein said control unit (275) determines said density (ρ1, ρ2) of said sample (10) in said liquid (30) based on said volume (e.g., Eqs.2-4) of said sample (10) and said variation of said mass (Eq.3).

Regimand fails to disclose:
A level indicator integral with said tank (210) so as to remain stationary upon introduction of said sample (10) into said liquid.
a measuring element suitable to detect a pressure variation on said level indicator upon introduction of said sample;
a measuring step in which the variation in mass of said tank and of the volume of said sample measured as a function of said pressure variation on said level indicator are measured;

Regarding limitation 1:


The Examiner notes that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B).

In the present case, only ordinary skill in the art is required to form a level indicator integral with said tank so as to remain stationary upon introduction of said sample. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a level indicator integral with said tank so as to remain stationary upon introduction of said sample and forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art for the advantages of this modifications including eliminating sources of error of unstable tool and therefore improving the accuracy of level measurements.

Regarding limitation 2:


Wohrl in Fig.1 teaches a measuring element (26) suitable to detect a pressure variation (at least Abstract- measuring vertical force that is proportional with  pressure liquid variations on body 28 and rod 27 and page 3 line 10) on said level indicator (26) upon introduction of said sample (28).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Wohrl’s measuring element suitable to detect a pressure variation on Regimand’s level indicator upon introduction of said sample. One of ordinary skill in the art would know the buoyancy force applied to a sampled immersed in liquids is directly related to the liquid displacement used for densitometers so measuring the variation of pressure from liquid (buoyancy force) obviously improve the measurement of the results.
.
Regarding limitation 3:

Wohrl in Fig.1 teaches a measuring element (26) suitable to detect a pressure variation (at least Abstract- measuring vertical force that is proportional with pressure liquid variations on body 28 and rod 27 and page 3 line 10) on said level indicator (26) upon introduction of said sample (28). It is well known that buoyancy force from water to any submerged sample is related to the volume of sample or the volume of disposed water (Archimedes principle). Wohrl teaches using this force to determine quantity of liquid. Therefore:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a measuring step in which the variation in mass of Regimand’s tank and of the volume of Regimand sample measured as a function of said pressure variation on said level indicator are measured as taught by Wohrl. One of ordinary skill in the art would know the sample volume is determined by determining the quantity of water and use it to improve accuracy of measuring sample volume.

Regarding claim 7 which depends on claim 1,

Regimand further discloses a quantity of said sample of unknown volume and weight is immersed (e.g., ¶0083- without relying on input by the user).

Regarding claim 10 which depends on claim 2,

Regimand further discloses said liquid (water-30) has a viscosity of less than 10000 cP (e.g.,¶0073 and knowing this fact that Cp of water is less than 10000Cp).

Regarding claim 11 which depends on claim 10,


Regimand fails to explicitly disclose wherein the ratio between the cross-section of said level indicator (211) and the cross-section of said storage volume (210) is substantially greater than 1/20.
Obviously Regimand teaches the cross-section of said level indicator (211) is much less than the cross-section of said storage volume (210).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ratio between the cross-section of said level indicator (211) and the cross-section of said storage volume (210) is substantially greater than 1/20. Though Regimand is silent as to the exact values, the finding of specific values is merely routine optimization within prior art conditions or through routine experimentation (MPEP 2144.05).

Regarding claim 12 which depends on claim 10,

Regimand discloses wherein the cross-section of said level indicator and the cross-section of said storage volume are substantially constant (Obviously Regimand teaches the cross-section of said level indicator (211) and the cross-section of said storage volume (210) and inherently they are constant as otherwise add an intentional error to the results, for example Wohrl in page 3 L.57-59).






Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over
US20020162383A1: (Regimand) and GB 2043902 A: (Wohrl) as applied to claims 1 and 6
above, further in view of JP-S6415943-U: (Nisho).


Regarding claim 8 which depends on claim 6,

Regimand fails to disclose at least one additional step of immersing an additional sample in said liquid without removing said sample from said liquid; at least one additional measuring step in which the change in mass of said tank and the change in height of said liquid in said tank caused by the immersion of said additional sample in said liquid are measured; a further calculation step wherein said control unit determines said density of at least said additional sample in said liquid based on said variation of said mass and said variation of said height calculated in at least said additional measurement step.

Nisho in Figs. 1-5 (see the highlighted parts of English version for the citations) teaches at least one additional step of immersing an additional sample (e.g., samples B or C) in said liquid (water) without removing (underlined part in page 6 of translated version) said sample (e.g., A or B) from said liquid (water); at least one additional measuring step (e.g., page 5 highlighted parts and notice the zeroing weight after weighing tank and partition) in which the change in mass of said tank (5/3) of said liquid (water) in said tank caused by the immersion of said additional sample (B or C) in said liquid (water) are measured; a further calculation step wherein said control unit (microcomputer) determines said density of at least said additional sample (B) in said liquid (water) based on said variation of said mass in at least said additional measurement step (see the highlighted parts in English version e.g., page 5) .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rigimand’s device modified by Wohrl and control unit to measure density of additional samples in said liquid without removing said sample from said liquid; at least one additional measuring step in which the change in mass of said tank and the change in height of said liquid in said tank caused by the immersion of said additional sample in said liquid are measured; a further calculation step wherein said control unit determines said density of at least said additional sample in said liquid based on said variation of said mass and said variation of said height calculated in at least said additional measurement step as taught by Nisho. One of ordinary skill in the art would know measuring large amount of samples in succession it is more efficient/ convenient than conventional devices (see Nisho pages 2 last line through page 3 and also page 6 Effect of invention part). 

Regarding claim 13 which depends on claim 7,

Regimand fails to disclose at least one additional step of immersing an additional sample in said liquid without removing said sample from said liquid; at least one additional measuring step in which the change in mass of said tank and the change in height of said liquid in said tank caused by the immersion of said additional sample in said liquid are measured; a further calculation step wherein said control unit determines said density of at least said additional sample in said liquid based on said variation of said mass and said variation of said height calculated in at least said additional measurement step.

Nisho in Figs. 1-5 (please see the highlighted parts of English version for the citations) teaches at least one additional step of immersing an additional sample (e.g., samples B or C) in said liquid (water) without removing (underlined part in page 6 of translated version) said sample (e.g., A or B) from said liquid (water); at least one additional measuring step (e.g., page 5 highlighted parts and notice the zeroing weight after weighing tank and partition) in which the change in mass of said tank (5/3) of said liquid (water) in said tank caused by the immersion of said additional sample (B or C) in said liquid (water) are measured; a further calculation step wherein said control unit (microcomputer) determines said density of at least said additional sample (B) in said liquid (water) based on said variation of said mass in at least said additional measurement step.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rigimand’s device modified by Wohrl and control unit to measure density of additional samples in said liquid without removing said sample from said liquid; at least one additional measuring step in which the change in mass of said tank and the change in height of said liquid in said tank caused by the immersion of said additional sample in said liquid are measured; a further calculation step wherein said control unit determines said density of at least said additional sample in said liquid based on said variation of said mass and said variation of said height calculated in at least said additional measurement step as taught by Nisho. One of ordinary skill in the art would know measuring large amount of samples in succession it is more efficient/ convenient than conventional devices (see Nisho pages 2 last line through page 3 and also page 6 Effect of invention part). 








Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over
US20020162383A1: (Regimand) and GB 2043902 A: (Wohrl) and JP-S6415943-U: (Nisho) as applied to claims 8 and 13 above, further in view of KR-20070096525-A (KIM).

Regarding claim 9 which depends on claim 8,

 Regimand fails to disclose said densimeter comprises a clock suitable to detect the non-insertion period defining the time elapsed between the detection of at least one of said weight change and said height change; wherein in said additional calculation step, if said non-insertion period is substantially at least equal to a time threshold, said control unit determines said density of only said additional sample in said liquid based on said change in said mass and said change in said height calculated exclusively in said additional measurement step; and wherein in said additional calculation step, if said non-insertion period is substantially lower than said time threshold, said control unit determines said density of said sample and said additional sample in said liquid based on said change in said mass and said change in said height calculated exclusively in said measurement step and in said additional measurement step.

 Kim in e.g., Figs. 1-5 (please see highlighted parts of English version of Document) teaches a densimeter (100) comprises a clock (not shown but control unit measuring specified elapsed time in e.g., steps b, d, f, and g of page 3 reads on a clock) suitable to detect the non-insertion period (e.g., standstill period or a certain time elapsed after stabilization) defining the time elapsed between the detection of at least one of said weight change (see steps b and d) ; wherein in said additional calculation step, if said non-insertion period is substantially at least equal to a time threshold (given settling time), said control unit determines said density of only said additional sample (plurality of samples 119 and steps b and d) in said liquid (water) based on said change in said mass (measuring weight) calculated exclusively (storing as primary zero) in said additional measurement step (step f); and wherein in said additional calculation step, if said non-insertion period is substantially lower than said time threshold, said control unit determines said density of said sample and said additional sample in said liquid based on said change in said mass calculated exclusively in said measurement step and in said additional measurement step (Kim in e.g., highlighted parts of page 3 teaches a specified elapsed time for e.g., steps: b, f, d, g  that reads on a threshold time for prompting system to measurement time inherently teaches that if the given time is not elapsed the measurements stored in the memory are not for the additional sample).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kim’s system of automatically measuring successively density of different samples for Rigimand’s densimeter modified by Wohrl to detect the non-insertion period defining the time elapsed between the detection of at least one of said weight change and said height change; wherein in said additional calculation step, if said non-insertion period is substantially at least equal to a time threshold, said control unit determines said density of only said additional sample in said liquid based on said change in said mass and said change in said height calculated exclusively in said additional measurement step; and wherein in said additional calculation step, if said non-insertion period is substantially lower than said time threshold, said control unit determines said density of said sample and said additional sample in said liquid based on said change in said mass and said change in said height calculated exclusively in said measurement step and in said additional measurement step. One of ordinary skill in the art would know when in industrial applications density of a large number of samples should be measured it would be more efficient and cost effective to automatize the process and controlling the weight/volume change measurements with the elapsed time for each sample measurements.

Regarding claim 14 which depends on claim 13,

Regimand fails to disclose said densimeter comprises a clock suitable to detect the non-insertion period defining the time elapsed between the detection of at least one of said weight change and said height change; wherein in said additional calculation step, if said non-insertion period is substantially at least equal to a time threshold, said control unit determines said density of only said additional sample in said liquid based on said change in said mass and said change in said height calculated exclusively in said additional measurement step; and wherein in said additional calculation step, if said non-insertion period is substantially lower than said time threshold, said control unit determines said density of said sample and said additional sample in said liquid based on said change in said mass and said change in said height calculated exclusively in said measurement step and in said additional measurement step.

Kim in e.g., Figs. 1-5 (please see highlighted parts of English version of Document) teaches a densimeter (100) comprises a clock (not shown but control unit measuring specified elapsed time in e.g., steps b, d, f, and g of page 3 reads on a clock) suitable to detect the non-insertion period (e.g., standstill period or a certain time elapsed after stabilization) defining the time elapsed between the detection of at least one of said weight change (see steps b and d) ; wherein in said additional calculation step, if said non-insertion period is substantially at least equal to a time threshold (given settling time), said control unit determines said density of only said additional sample (plurality of samples 119 and steps b and d) in said liquid (water) based on said change in said mass (measuring weight) calculated exclusively (storing as primary zero) in said additional measurement step (step f); and wherein in said additional calculation step, if said non-insertion period is substantially lower than said time threshold, said control unit determines said density of said sample and said additional sample in said liquid based on said change in said mass calculated exclusively in said measurement step and in said additional measurement step (Kim in e.g., highlighted parts of page 3 teaches a specified elapsed time for e.g., steps: b, f, d, g  that reads on a threshold time for prompting system to measurement time inherently teaches that if the given time is not elapsed the measurements stored in the memory are not for the additional sample).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kim’s system of automatically measuring successively density of different samples for Rigimand’s densimeter modified by Wohrl to detect the non-insertion period defining the time elapsed between the detection of at least one of said weight change and said height change; wherein in said additional calculation step, if said non-insertion period is substantially at least equal to a time threshold, said control unit determines said density of only said additional sample in said liquid based on said change in said mass and said change in said height calculated exclusively in said additional measurement step; and wherein in said additional calculation step, if said non-insertion period is substantially lower than said time threshold, said control unit determines said density of said sample and said additional sample in said liquid based on said change in said mass and said change in said height calculated exclusively in said measurement step and in said additional measurement step. One of ordinary skill in the art would know when in industrial applications density of a large number of samples should be measured it would be more efficient and cost effective to automatize the process and controlling the weight/volume change measurements with the elapsed time for each sample measurements.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KR-20070010739-A, “Chang”
Chang teaches a densitometer that a number of samples sequentially weighed and teaches a control system to repeat the measuring density for the number of weights to be measured.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/DANIEL S LARKIN/Primary Examiner, Art Unit 2856